In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-2261

R EBECCA E. P EPPER,
                                              Plaintiff-Appellant,
                                v.

C AROLYN W. C OLVIN, Acting
Commissioner of Social Security,
                                             Defendant-Appellee.


            Appeal from the United States District Court
                  for the Central District of Illinois.
        No. 1:11-cv-01007-JES—James E. Shadid, Chief Judge.



      A RGUED JANUARY 16, 2013—D ECIDED A PRIL 4, 2013



 Before B AUER and H AMILTON, Circuit Judges, and
M ILLER, District Judge.





  Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, we have substituted Carolyn W. Colvin for
Michael J. Astrue as the named defendant-appellee.

    The Honorable Robert L. Miller, Jr., District Judge of the
United States District Court for the Northern District of
Indiana, sitting by designation.
2                                               No. 12-2261

  B AUER, Circuit Judge. Rebecca E. Pepper suffers from
numerous physical and mental impairments that affect
her ability to function. In 2008, she applied for disability
benefits, but the Administrative Law Judge (ALJ) denied
her claim. Now, after unsuccessfully seeking relief from
the district court, Pepper turns to us contending that
the ALJ’s ruling is both substantively and procedurally
flawed. Specifically, Pepper argues: first, that the ALJ
made numerous errors when addressing Pepper’s
residual function capacity (RFC), and second, that the
ALJ’s credibility determination was inadequately sup-
ported and patently wrong. We believe that sub-
stantial evidence supports the ALJ’s denial of benefits
and affirm.


                   I. BACKGROUND
  In September 2008, Pepper, then 54 years old, applied
for Supplemental Security Disability Insurance Benefits
with the Social Security Administration (SSA), alleging
that she became unable to work in November 1998 as
a result of numerous physical and mental impairments.
(The alleged onset date was later amended to October 18,
2002, the date Pepper last worked.) The critical in-
quiry is whether Pepper became disabled at any time
prior to December 31, 2007, the date Pepper was last
insured. See Eichstadt v. Astrue, 534 F.3d 663, 666 (7th
Cir. 2008). The SSA denied Pepper’s claim but
granted her a hearing with an ALJ, which was held on
October 26, 2009.
No. 12-2261                                                3

  A. Medical Records
  The extensive medical records in this case demonstrate
that Pepper sought treatment for numerous health con-
cerns over the years. At various times, Pepper has been
assessed as having the following ongoing ailments: neck
pain and limited range of motion in her neck, degenerative
disc disease in her spine, left knee problems, migraine
headaches, problems with her vision, diabetes, asthma,
mitral valve prolapse, sciatica, dyslipidemia, hyper-
glycemia, hypertension, allergic rhinitis, obesity, plantar
fasciitis in her left heel, caregiver stress, and depression.
We confine our discussion of Pepper’s medical records
to the information most relevant to the ALJ’s ultimate
determination and this appeal.


      1. Physical Impairments
          a. Knee, Back, and Neck Problems
  Pepper said that her left knee pain began in 1998 when
she was going up and down a ladder. She took anti-
inflammatory medicine but claimed it did not relieve the
discomfort. A 2000 magnetic resonance imaging scan
(MRI) was negative except for small effusion at the
knee. In January 2003, Dr. Christopher Kafka, Pepper’s
cousin, noted that Pepper had a chronic problem with her
left knee and decreased range of motion, which he esti-
mated to be 10-25 degrees and opined that Pepper
walked with a limp and had back pain as a result. An
examination in December 2003 revealed the knee
could only flex 20 degrees and made a creaking sound
4                                                No. 12-2261

with movement, but there was no local edema (ex-
cess fluid).
  Pepper began seeing Dr. Xiaolu Li, a family practitioner,
in January 2004. She noted that Pepper could not bend
her left knee very well and had back pain on her left side
that radiated to her left knee. Pepper complained of a
new knee pain in July 2005. An x-ray that month was
negative. In August 2005, Pepper saw Dr. Susan Goodner,
a VA staff physician, who noted that Pepper “would not
let her move [Pepper’s] left knee” and she “could not
force it into flexion.”
  Pepper had an appointment with Dr. Janelle Regier, a
VA rheumatology fellow, in October 2005. Pepper said
the knee pain had gone away but that she could not flex
her knee past 15 degrees. Dr. Regier noted that Pepper
“walks with a limp and walks on the lateral side of the
right foot.” Pepper could stand with both feet flat on
the floor without pain, “walk heel-toe,” and stand on her
heels. She had difficulty standing on her tiptoes.
Dr. Rebecca Tuetken, a VA staff physician, agreed
with Dr. Regier’s assessment. Also in October 2005,
Dr. Shaun Christenson, a VA resident, noted that
Pepper favored her left leg when walking “due to [an]
old knee injury.” Dr. James Putman, a VA staff
physician, noted in April 2006 that Pepper had arthritis
in her knees and back.
  In October 2007, Pepper was able to perform a “Get-up
and Go Test.” 1 That month, Dr. Mike Hackmann, a VA


1
    The patient is asked to perform a series of maneuvers,
                                               (continued...)
No. 12-2261                                                    5

staff physician, noted that Pepper’s exercise tolerance
was “okay.” A progress note from December 2007 states,
“[Pepper] was instructed to exercise aerobically for 20-30
minutes three times weekly as directed by [her] physician”
and “to increase physical activity.”
  Pepper told her doctors that she began experiencing
left neck pain in 1994 when she was answering phones
while working as a secretary. In January 2003, Dr. Kafka
noted that Pepper could only rotate her neck 5 de-
grees to the left and 75 degrees to the right. He said Pep-
per’s flexion was within normal limits. Examinations
in February 2004 and January 2005 did not reveal any
abnormalities.
  Pepper said in July 2005 that she “has to sit a certain
wa[y] and turn her head to see properly.” Neck x-rays
that month revealed degenerative disc disease at
C5-6—disc space narrowing and anterior osteophyte for-
mation. In August 2005, Pepper saw Dr. Goodner who
wrote, “Testing ROM of neck was nearly impossible.
Either the patient could not understand my directions
or she simply could not make her neck move as I in-
structed her to do.” Dr. Goodner further stated, “[T]his
almost strikes me as deliberate, but cannot rule out
early movement disorder or rheumatologic disorder[.]”



1
  (...continued)
including sitting, standing up, and walking around. The
purpose of the test is to assess a person’s mobility and evaluate
the individual’s risk of falling. See “Get Up and Go Test,”
American Academy of Neurology, http://www.aan.com/practice/
guideline/uploads/273.pdf (last visited Apr. 1, 2013).
6                                             No. 12-2261

  In October 2005, Dr. Regier noted that Pepper could
not rotate her neck past 35 degrees even though she no
longer had pain. Pepper did not know why she could
not move her neck despite the absence of pain. Dr. Regier
could not explain Pepper’s lack of range of motion and
said that the degenerative disc disease did not explain
Pepper’s symptoms. That month, Pepper told Dr. Deema
Fattal, a VA staff physician, that she “hears cracking/
noises” in her neck and that, in 1998, her neck issues
were exasperated when carrying a heavy box with a
coworker. Further examinations by Dr. Christenson
revealed 5/5 strength in Pepper’s upper and lower ex-
tremities, normal reflexes, and normal sensation
despite findings that (1) Pepper had “some” cervical
osteoarthritis; (2) her right sternocleidomastoid muscle
(large muscle on the side of her neck) was “hypertro-
phied”; (3) she had dystonic posturing (her right
shoulder was higher than her left); and (4) she had a
hint of left laterocollis (tilting of her head). Pepper
could only move her neck in a “jerky/nonstraight”
path. In October 2005, Dr. Fattal and Dr. Christenson rec-
ommended Pepper get Botox injections for her neck
problems.
  An MRI of Pepper’s spine in November 2005 re-
vealed mild degenerative disease throughout Pepper’s
cervical spine with foraminal narrowing at C5-6. Pepper
saw Dr. Ergun Uc, a VA staff neurologist, the day after
her MRI. Pepper had a limited range of motion in her
neck that she claimed impeded her driving and led to
other compensatory measures. Pepper denied any sig-
No. 12-2261                                             7

nificant pain. Dr. Uc repeated Dr. Christenson’s findings
regarding Pepper’s head tilt, ability to rotate her
head, and elevated right shoulder, and noted the July 2005
x-ray findings. Dr. Uc also stated that an electromyo-
gram (EMG) and nerve study of Pepper’s cervical
paraspinal muscles was normal, but that it was not clear
how much of Pepper’s posture abnormalities were due
to the degenerative joint disease. Dr. Uc thought Botox
injections might improve Pepper’s neck range of motion.
  In December 2005, Dr. Uc contacted Pepper with her
MRI results and suggested that she try Botox. Pepper
said she was not interested in the Botox injections. In
November 2006, Dr. Putman wrote that Pepper could
do activities of daily living “okay.” In December 2007,
Dr. Hackmann noted that Pepper had an “episode” in
November 2007 of sharp pains along the left side of her
neck and back but that Pepper was “feeling much
better.” Dr. Hackmann said this episode was most
likely the result of a muscle strain and recommended
Pepper apply heat and perform range of motion exer-
cises to relieve discomfort.


         b. Vision Problems
  Pepper saw Dr. Jill Brody, an ophthalmologist, approxi-
mately every six months from 1997 to November 2007.
Dr. Brody diagnosed Pepper with numerous, long-
standing vision issues, including congenital esotropia
(crossed eyes), nystagmus (rapid eye movements),
double vision, vertigo, suspected glaucoma, the effects
8                                             No. 12-2261

of migraine headaches, and “mild” cataracts. Aside from
cataracts, which Dr. Brody discovered in 2004, Pepper
had most of these problems at birth or several years
before she stopped working in 2002.
  During appointments in 1999, 2003, and 2005, Pepper
told Dr. Brody that she periodically sees yellow spots.
In September 1999 and May 2006, Pepper complained
to Dr. Brody of difficulty reading at times due to blurri-
ness. Pepper said “small print was more difficult to
see” in November 2007.
  At various appointments from 1998 to 2008, Pepper
had visual acuity of 20/20 to 20/30 in each eye with
glasses. (20/20 is normal vision). In 2008, Dr. Brody
opined that Pepper could read fine print occasionally,
ambulate safely, avoid common hazards in the work-
place, drive safely, and perform activities that re-
quire good distant, detailed vision. She described the
prognosis for Pepper’s right and left eye as “fair.”
Dr. Brody also concluded that Pepper has no depth
perception, has poor hand/eye coordination, and gets
headaches from her nystagmus.


         c. Respiratory Ailments
  In December 2003, Rod Hyde, a VA physician assistant,
noted Pepper had asthma that was “stable on inhalers”
and medication. In May 2005, Dr. Li noted that Pepper’s
asthma was “worsening” and that Pepper was having
more coughing, wheezing, and shortness of breath. In
No. 12-2261                                            9

October 2005, Dr. Goodner described Pepper’s allergies
as being “year round but worse in spring, summer, and
fall.” Dr. Putman noted Pepper’s asthma and allergies
in April 2006. At that time, Pepper said her breathing
was stable, she got “good relief” from her inhalers,
and she did not have any cough. Dr. Putman noted the
same observations at another appointment in Novem-
ber 2006. In May 2007, Dr. Hackmann described
Pepper’s asthma as “well controlled” on medication. In
September 2007, Pepper completed a pulmonary func-
tion test, which resulted in a “normal ventilator func-
tion” finding.


         d. Migraine Headaches
  The medical records demonstrate complaints of mi-
graine headaches to Dr. Brody as early as January 1999.
In January 2003, Dr. Kafka noted that Pepper had mi-
graines. Hyde noted that Pepper’s migraines were
“stable” on medication in December 2003. Dr. Li wrote
that Pepper had been having migraines in March 2004,
but they were “better” in April 2004. Pepper told Hyde
in December 2004 that her migraines were better
controlled and that she had no concerns regarding them.
Dr. Li noted Pepper had headaches “once every 3-4
month[s]” in July 2005. In August 2005, Dr. Goodner
said Pepper has migraines several times monthly but
that she had gone several months without a headache
and gets “good relief” from medication. In October 2005,
Dr. Fattal noted that Pepper has four migraines per year.
In April 2006, and again in November 2006, Dr. Putman
10                                            No. 12-2261

made a note of Pepper’s past history of migraines but
did not discuss them further.


         e. Obesity
   In February 2000, Pepper was 5'1" and weighed
158 pounds. Her body mass index (BMI) was 29.9, which
is considered “overweight” but not “obese.” See S.S.R. 02-
01p, 2002 SSR LEXIS 1, at *4-6. After Pepper stopped
working in 2002, her weight fluctuated. In January 2003,
Dr. Kafka said he could not evaluate Pepper’s lumbar
spine because she was overweight. In December 2003,
Hyde said Pepper’s weight had increased approximately
100 pounds since 1998 and she was now morbidly obese.
In February 2004, Pepper weighed 192 pounds and had
a BMI of 36.4. In December 2004, Hyde said Pepper’s
obesity was “worsening,” Pepper was “morbidly obese,”
and Pepper’s obesity was adding to her “lipid/sugar
and back problems.”
  In December 2005, Pepper weighed 183 pounds and
had a 35.1 BMI. In November 2006, she weighed 174
pounds, with a BMI of 33.0. In May 2007, Pepper was
down to 169.4 pounds, with a 32.1 BMI. Pepper was told
in October 2007 that maintaining a healthy weight would
help control some of her ailments. On December 6, 2007,
shortly before Pepper’s date lasted insured, Pepper
weighed 159.2 pounds and had a BMI of 30.1. This
was approximately the same weight Pepper weighed
when she was working in 2002.
No. 12-2261                                            11

     2.   Mental Impairments
   The medical records demonstrate Pepper has com-
plained of mental impairments over the years. In Janu-
ary 2003, Dr. Kafka diagnosed Pepper with depression
and anxiety. He noted that Pepper had been stressed
since 1994 because she felt she might lose her job. In
December 2003, Hyde noted Pepper’s depression but
wrote that it was “stable on Paxil.” He described her as
“alert, oriented[,] and cheerful” but wrote that she had a
“somewhat anxious manner.” In January 2004, Pepper
complained of fatigue, poor memory, poor concentra-
tion, irritability, and being tearful; Dr. Li detected no
abnormalities of insight, judgment, orientation, memory,
or mood at that time. Dr. Li similarly detected no ab-
normalities in March, April, July, and November 2004,
though Pepper again complained of depression and
fatigue at the November 2004 examination. A depres-
sion screening was positive in December 2004, but Hyde
said Pepper’s depression was “stable” and wrote that
it was better controlled and that Pepper had no concerns.
  In January, May, and July 2005, Dr. Li described Pepper
as alert and intact and detected no abnormalities in
her judgment or insight. Pepper said her fatigue was
better in July 2005. In August 2005, Dr. Goodner noted
that Pepper had “caregiver stress” after Pepper described
“feeling blue, like her life is over” because it was hard
to find someone to watch over her disabled husband.
Dr. Goodner also wrote that Pepper seemed “sad.” How-
ever, Pepper declined medication and counseling because
12                                                  No. 12-2261

she was working with a naturopath 2 at home. About
two weeks later, Pepper told Lisa Stritesky, a social
worker, that she could not work because her hus-
band needs supervision and that she would “feel re-
lieved” once they had moved.
  In October 2005, Pepper told Dr. Christenson her
mood was “fine.” In December 2005, Pepper told Dr. Li
that she was under a lot of stress taking care of her
parents; however, her energy was better, and she was
sleeping better. At that appointment, Dr. Li told Pepper
about the relationship between Pepper’s hormonal im-
balance and her body physiology and function, and
checked to see if Pepper was using her hormone cream
correctly. (Dr. Li discussed this with Pepper on num-
erous occasions between 2004 and 2007). In April 2006,
Dr. Putman noted that Pepper displayed appropriate
insight, judgment, mood, and affect; Dr. Li made
similar observations in November 2006, although
Dr. Putman noted depression as an active problem
during another November 2006 examination.
  In May 2007, a depression screening was negative. In
October 2007, a licensed practical nurse said Pepper did
not have an altered cognitive status. At a separate ap-
pointment in October 2007, Dr. Li did not detect any


2
  Naturopathy is a type of alternative medicine that focuses
on the restoration of health through vitalism or the natural self-
healing processes. See “Naturopathy,” Wikipedia, http://
en.wikipedia.org/wiki/Naturopathy (last visited Apr. 1, 2013).
No. 12-2261                                           13

abnormalities with Pepper’s memory, mood, affect,
insight, or judgment. In January 2009, Howard Tin, a
psychologist, reviewed Pepper’s medical information
from before her last insured date. He concluded that
there was “[n]o psychiatric treatment and no mental
medical treatment” before then and “there is insufficient
medical information to establish any kind of mentally
disabeling [sic] impairment before the DLI.”


 B. October 26, 2009 Hearing
  At the hearing with the ALJ, Pepper testified that
she is married without children and the primary care-
giver to her disabled husband, who suffers from schizo-
phrenia. She is 5'1" and weighs approximately 170
pounds. She is a high school graduate and received
secretarial training at a junior college. She is right-
handed and has a driver’s license. The only restriction
on her license is that she must wear glasses. Pepper
stated that she worked as a unit secretary in surgery
at McDonough District Hospital until she quit in 2002.
Other employment during her 26 years at the hospital
encompassed different tasks and positions but mainly
included office clerk, data entry, microfilming, med-
ical records, adult day care, and public relations.
  The ALJ asked Pepper about her physical impair-
ments. Prior to December 31, 2007, Pepper testified that
she had diabetes, hypothyroidism, allergies, asthma,
angioedema, hives, neurocardiogenic syncope (fainting),
bone spurs, arthritis in her lower back and left knee,
bulging discs, mitral valve prolapse, a heart murmur,
14                                                  No. 12-2261

aortic valve stenosis, and a hairline fracture in her right
foot. Pepper’s counsel stated that Pepper also had hy-
pertension, high cholesterol, diabetes mellitus, mi-
graine headaches, urticaria (hives), crossed eyes, and
temporomandibular joint disorder (jaw pain).
   The ALJ asked Pepper if these conditions affected
basic work functions like standing and walking, to which
Pepper said yes. Pepper testified that her back makes
it difficult for her to sit “[f]or very long periods of time.”
She also said that her back causes her difficulty when
lifting, carrying, and bending. Then, after Pepper de-
scribed the doctors she saw for her various physical
ailments,3 the ALJ asked Pepper if any of the doctors
put specific restrictions on her physical activities. Pepper
said Dr. Max Rexroat, her podiatrist, gave her a walking
limitation, but she could not provide more detail other
than she was supposed to remain off her feet. Pepper
also testified to weight gain as a side effect of the med-
ications she took.
  Pepper was asked about a typical day. Pepper said
she gets up at about 8:00 or 8:30 a.m., takes her medica-
tions with her breakfast, and gets her husband’s pills
together. Pepper then turns her attention to her pets—one



3
  Pepper specifically testified that, to help alleviate her symp-
toms, she received physical therapy through the VA hospital,
where she was treated by Dr. Lefler, an internist, about two to
three times a month from 1982 until 2003. Pepper also stated
that she was referred to Dr. White, an orthopedist, for her
knee in 1998, but he did not recommend any treatment.
No. 12-2261                                             15

dog and four cats—from about 8:30 to 9:30. During
that time, she feeds her animals and gives her dog his
medication. After that, she takes her dog outside to
play. She also gets a dog from a neighbor’s house to
play with her dog. Pepper said she cleans her cats’ litter
box during that time as well. Pepper spends the rest of
the morning reading “papers.”
  Around noon, Pepper prepares lunch, which usually
consists of “fix[ed] packaged stuff or TV dinners.” During
the afternoon hours, Pepper said she looks at more
papers and magazines, talks on the phone with insurance
companies, and tries to watch Oprah Winfrey’s televi-
sion show. While doing this, she stretches her back by
bending over two pillows on her bed. She also uses this
time to do laundry and visit her mother, who lives ap-
proximately 40 minutes away. She drives to see her
mother one to three times a month. Around 4:30 p.m.,
Pepper brings in her pets and prepares dinner for her-
self and her husband. After dinner, Pepper spends the
rest of the evening watching television, looking at
more papers, and sorting through some boxes. She goes
to bed around midnight.
  The ALJ asked Pepper more general questions about
her daily life. Pepper testified that she can dress herself
but has trouble putting on her shoes, pants, and shorts.
She is able to manage most of her personal hygiene;
however, she cannot wash her hair or clip her toenails
because she is unable to bend over in the bathtub. Pepper
also testified to being able to grocery shop by herself,
though her husband does the household dishes and
16                                            No. 12-2261

sweeping. Pepper does physical therapy exercises at
home. She sees her family every few months at holidays
like Thanksgiving and Christmas. Pepper testified that
she prefers to go out to eat with friends or family only
when given at least a week or two weeks’ notice because
she is afraid she might faint from fatigue. Pepper said
she fainted approximately five times in 2007. She said
her heart stops when she faints, and she worries that
the people around her will not know what to do when
it happens.
  When asked if she had any psychological conditions,
Pepper said she was diagnosed with depression and
possibly post-traumatic stress disorder. She said she
does not trust people and would “rather be with [her]
animals than people.” Pepper also has a fear of leaving
her house because she is afraid of running into former
co-workers. She does not belong to any social organiza-
tions or a church. Pepper said she received counseling
for her psychological conditions during the relevant
claim period, which included seeing someone with a
Master’s Degree in Counseling about every month for
an hour. Pepper said she has trouble concentrating at
home because there is always something else to be
done. She also has problems sleeping.
  Pepper was asked about her physical pain. She
testified to having pain in her jaw joints, neck, and
left lower back. She has trouble eating and chewing
because of sharp pains she gets if she eats something
chewy or opens her mouth too wide. She has neck pain
on her left side that radiates into her armpit, elbow, and
No. 12-2261                                             17

fingers. This pain occurs when she does certain things
like sitting at the computer too long or lifting heavy
boxes. Pepper experiences back pain or muscle spasms
when she bends over or engages in a lot of activity.
She also has trouble kneeling. Heat, ice, medications,
and injections provide temporary relief.
  Pepper testified that she can lift a 17-pound bag of dog
or cat food but tries not to lift more than 20 pounds.
Prior to 2007, Pepper estimated that, during an eight-
hour day, she could walk one mile in 30 minutes, three
times a day; stand for 15 minutes every hour; and sit
for an hour and a half, three times a day. She would
rather sit than stand, however, and walking on uneven
surfaces bothers her back and knee. Pepper has trouble
reaching the pedals in her car because of her height,
but she said she can drive the car and operate the
steering wheel without any problems—the limited range
of motion in her neck makes it difficult to see traffic
on her left side, but the condition has not caused
a traffic accident.
  Pepper said her vision requires her to have a computer
monitor “real close” to her so she can see it, and her neck
requires it to be positioned to her right. She also has
migraines two to three times a month, which cause
“vomiting, nausea and troubles with sound and . . .
bright lights.” Pepper said medicine makes them go
away, but that “[i]t usually takes the day and sometimes
into the next day.” Pepper testified that her migraines
and depression would cause her to miss work more than
three days a month. Pepper also testified that she could
18                                             No. 12-2261

not do any of her former jobs because she was
“mentally, emotionally, and physically exhausted” prior
to 2007.
  The ALJ questioned Frank Mendrick, a vocational
expert (VE), at the end of the hearing. The ALJ asked the
VE, hypothetically, whether Pepper would be able to
perform any jobs if he found Pepper’s testimony fully
credible and all the impairments were supported by the
medical evidence. The VE said no because Pepper
claimed she would have to miss more than three days
of work per month and that number is beyond what is
normally provided to an employee. Pepper’s counsel
did not ask the VE any additional questions.


 C. ALJ’s Decision
  The ALJ denied Pepper’s claim on November 24, 2009.
In the written decision, the ALJ followed the five-step
process as outlined in 20 C.F.R. § 404.1520. At step one,
he found that Pepper had not engaged in substantial
gainful activity during the period before the alleged onset
date, October 18, 2002, through her date last insured,
December 31, 2007. At steps two and three, he found
that Pepper had a combination of severe impair-
ments—degenerative disc disease with sciatica, obesity,
hypertension, hyperglycemia, hypothyroidism, vision
problems, and asthma—but that none of them met or
equaled an impairment in 20 C.F.R. §§ 404.1520(d),
404.1525, or 404.1526. The ALJ also found that Pepper’s
mental impairment of depression was not severe. At
No. 12-2261                                              19

step four, the ALJ determined that Pepper had the
RFC to perform light work, as defined in 20 C.F.R.
§ 404.1567, with the exception that she avoid con-
centrated exposure to pulmonary irritants and hazards.
In making his RFC determination, the ALJ considered
Pepper’s various physical and mental impairments
and the relevant medical records and testimony from
Pepper. The ALJ also noted that Pepper’s testimony
regarding the “intensity, persistence, and limiting
effects of [her] symptoms” was not fully credible. The
ALJ then concluded that Pepper was capable of per-
forming her past relevant work as a secretary, data entry
clerk, and office clerk prior to December 31, 2007. As
a result, Pepper was not under a disability prior to her
date last insured, and her claim was denied.
  The Appeals Council denied Pepper’s request for
review of the ALJ’s decision on November 3, 2010, so
the ALJ’s ruling became the SSA’s final decision on the
matter. Pepper then filed this suit seeking review of the
SSA’s decision under 42 U.S.C. § 405(g). The district
court ffirmed the ALJ’s decision on March 29, 2012.


                    II. DISCUSSION
  Because we review the district court’s affirmance
de novo, we review the ALJ’s decision directly.4 Jones v.


4
   Pepper spends considerable time explaining how the dis-
trict court made numerous mistakes when reviewing the
                                              (continued...)
20                                             No. 12-2261

Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). We will
reverse an ALJ’s determination only when it is not sup-
ported by substantial evidence, meaning “such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” McKinzey v. Astrue, 641 F.3d
884, 889 (7th Cir. 2011) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)) (internal quotation marks omit-
ted). We will not, however, reweigh the evidence or
substitute our judgment for that of the ALJ’s. Shideler v.
Astrue, 688 F.3d 306, 310 (7th Cir. 2012). In rendering
a decision, an ALJ “must build a logical bridge from
the evidence to his conclusion, but he need not provide
a complete written evaluation of every piece of testi-
mony and evidence.” Schmidt v. Barnhart, 395 F.3d 737,
744 (7th Cir. 2005) (internal citations and quotation
marks omitted).
 Pepper’s appeal focuses on two main issues: the ALJ’s
RFC determination and the ALJ’s credibility determination.


    A. Residual Function Capacity
  Pepper challenges the ALJ’s RFC determination on
a number of grounds. At step four, the ALJ must
determine the individual’s RFC, or “what an individual
can still do despite his or her limitations.” S.S.R. 96-8p,
1996 SSR LEXIS 5, at *5. The RFC represents the maxi-


4
  (...continued)
ALJ’s decision, but these contentions are irrelevant to our
inquiry here.
No. 12-2261                                           21

mum a person can do—despite his limitations—on a
“regular and continuing basis,” which means roughly
eight hours a day for five days a week. Id. The ALJ in
this case concluded that Pepper had the RFC to perform
light work, with the caveat that she avoid concentrated
exposure to pulmonary irritants and hazards. 20 C.F.R.
§ 404.1567(b) provides the definition for light work:
   Light work involves lifting no more than 20 pounds
   at a time with frequent lifting or carrying of objects
   weighing up to 10 pounds. Even though the weight
   may be very little, a job is in this category when it
   requires a good deal of walking or standing, or when
   it involves sitting most of the time with some pushing
   and pulling of arm or leg controls. To be considered
   capable of performing a full or wide range of light
   work, you must have the ability to do substantially
   all of these activities. If someone can do light work,
   we determine that he or she can also do sedentary
   work, unless there are additional limiting factors
   such as loss of fine dexterity or inability to sit for
   long periods of time.
We address each of Pepper’s RFC challenges in turn.


     1.   Assessment of the Information
  Pepper first argues that the ALJ’s RFC determination
was “erroneous” as a whole because the ALJ “merely
summarized some of the medical evidence without as-
sessment or discussion specifying how the medical and
other evidence supported his conclusions,” and there-
22                                              No. 12-2261

fore, it did not satisfy the requirements of S.S.R. 96-8p.
We disagree. After setting forth his RFC determination,
the ALJ provided a lengthy discussion of Pepper’s testi-
mony regarding all her impairments and the informa-
tion in the medical records. The ALJ described Pepper’s
jaw, foot, chest, neck, and shoulder pains; her fear of near-
fainting episodes; her respiratory issues; her mental
impairments (mainly, depression); her migraines; her
weight gain and obesity; and her vision problems. After
doing so, he concluded that each of the impairments or
ailments supported the light work limitation. This is
consistent with our repeated assertion that “an ALJ’s
‘adequate discussion’ of the issues need not contain
‘a complete written evaluation of every piece of evi-
dence.’ ” McKinzey, 641 F.3d at 891 (quoting Schmidt,
395 F.3d at 744). The ALJ’s discussion here was adequate.
   To the extent Pepper argues that the decreased range
of motion in her neck and her ability to sit for only a
short period of time are inconsistent with the ALJ’s RFC
assessment, this argument is unconvincing. The only
doctor to offer an opinion about Pepper’s abilities
that arguably could be inconsistent with her capacity to
do light work was Pepper’s cousin, Dr. Kafka, in 2003. But
even Dr. Kafka did not explicitly opine that Pepper’s
impairments, individually or in the aggregate, prevented
her from completing the central tasks of “light work:”
lifting, walking, standing, and pushing and pulling with
one’s arms and legs. See 20 C.F.R. § 404.1567(b); see
also Diaz v. Chater, 55 F.3d 300, 306-07 (7th Cir. 1995)
(describing the evidence the ALJ considered in deter-
mining the claimaint had the RFC to do light and
No. 12-2261                                          23

sedentary work, including evidence of one doctor’s
opinion that the claimaint’s impairments “affected his
ability to reach, push, and pull”). The ALJ has the re-
sponsibility of resolving any conflicts between the
medical evidence and the claimaint’s testimony. See
Shauger v. Astrue, 675 F.3d 690, 698 (7th Cir. 2012)
(quoting Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir.
2006)). He did that. Our task is to determine whether
substantial evidence supports the ALJ’s RFC conclu-
sion. We believe that it does.


     2. Migraine Headaches
  Pepper’s next argument is that the ALJ did not ade-
quately consider her migraine headaches in determining
her RFC. This argument is equally unavailing. The ALJ
mentioned Dr. Fattal’s October 2005 note regarding Pep-
per’s complaint of migraines occurring about four times
per year. The ALJ also mentioned Dr. Putman’s note
that Pepper complained of migraines in 2006, in addition
to his observation that Pepper complained of migraines
to Dr. Brody on numerous occasions. Pepper contends
this was not sufficient because her migraines “occurred
several times a month and in each instance incapacitated
her for at least one day.” But Pepper’s medical records
do not support that contention, and an ALJ is not
required to discuss every snippet of information from
the medical records that might be inconsistent with the
rest of the objective medical evidence. See Simila v.
Astrue, 573 F.3d 503, 516 (7th Cir. 2009). The only med-
ical record supporting Pepper’s statement is a note
24                                            No. 12-2261

from August 2005 by Dr. Goodner that says, “[Patient]
has migraine several times monthly, though she has now
gone 3 months without one.” In the diagnosis section,
however, Dr. Goodner further states, “MIGRAINE—quiet
for now, good relief with meds when they do occur[.]”
This statement is in accordance with the rest of the
medical evidence that indicates Pepper had migraine
headaches approximately every few months and the
symptoms were relieved with medication, which the
ALJ appropriately found to be more credible than
Pepper’s testimony (as we address below). See McKinzey,
641 F.3d at 890 (credibility determinations must be sup-
ported by substantial evidence). To find support for
this conclusion, one need look no further than the med-
ical record notes from the months before and after
Dr. Goodner’s August 2005 note: Dr. Li wrote in her
July 2005 note that Pepper said she has headaches
“once every 3 to 4 month[s]”; and in October 2005,
Dr. Fattal wrote that Pepper has “4 migraines per y[ea]r.”
This is not a situation like Indoranto v. Barnhart, 374
F.3d 470, 473-74 (7th Cir. 2004), where the ALJ failed to
discuss “chronic severe headaches every day,” or Villano
v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009), where the
ALJ performed a cursory analysis and dismissed a line
of evidence without any discussion. We believe the ALJ’s
discussion sufficiently addressed Pepper’s migraine
headaches and was supported by substantial evidence
from the record.
No. 12-2261                                            25

     3. Vision Problems
  Pepper further contends the ALJ erred when dis-
cussing her vision limitations by only relying on a docu-
ment that post-dated Pepper’s date last insured and in
not adequately explaining how Pepper’s vision impair-
ments are addressed in the RFC. Again, we disagree.
First, the document at issue was from an examination
with Dr. Brody on November 12, 2008. Dr. Brody stated
that Pepper’s eyesight with corrective lenses ranged
from 20/20 to 20/30. This assessment is consistent with
Dr. Brody’s previous eye examinations of Pepper’s
eyesight from 1998 to 2007. Additionally, all but one
of Pepper’s documented eye impairments were present
several years before Pepper stopped working in 2002,
which the ALJ noted in his written decision. These in-
cluded congenital esotropia, possible glaucoma, visual
obscuration, nystagmus, and the effect of migraines. Mild
cataracts were noticed in 2004, but they did not change
Pepper’s visual acuity. The ALJ also noted Pepper’s
complaints to Dr. Brody about her difficulty seeing small
print, difficulty reading, seeing black spots and flashes,
and seeing yellow, all of which occurred before Pepper’s
date last insured. We find no errors in the informa-
tion the ALJ considered or the ALJ’s explanation when
addressing Pepper’s vision limitations.
  Furthermore, there is no evidence of Pepper’s eye
impairments substantially worsening or altering her
ability to work during the relevant claim period, which
could have altered the ALJ’s determination. See Eichstadt,
534 F.3d at 666 (stating that certain conditions pre-
26                                               No. 12-2261

dating the claimant’s insured status were irrelevant when
evaluating the claimant’s application for benefits because
the claimant “was able to engage in substantial gainful
employment during and after experiencing these prob-
lems”). Despite Dr. Brody’s conclusion that Pepper had
no depth perception and poor hand/eye coordination
in 2008, there is no evidence of Dr. Brody ever opining
that Pepper could not work due to her eye impairments.
And similarly, Pepper does not direct us to any source
or authority to support a contention that the effects of
her vision impairments would prevent her from com-
pleting any job in the light work category. Cf. S.S.R. 85-15p,
1985 SSR LEXIS 20, at *20-21 (“As a general rule, even if
a person’s visual impairment(s) were to eliminate all
jobs that involve very good vision (such as working
with small objects or reading small print), as long as he
or she retains sufficient visual acuity to be able to handle
and work with rather large objects (and has the visual
fields to avoid ordinary hazards in a workplace), there
would be a substantial number of jobs remaining across
all exertional levels.”). This information leads us to
easily conclude that substantial evidence supports the
ALJ’s vision determination.


      4. Obesity
  We move to Pepper’s contention that the ALJ violated
S.S.R. 02-01p by not properly considering her obesity
when formulating the RFC. See S.S.R. 02-01p, 2002 SSR
LEXIS 1. The ALJ made a finding that Pepper’s obesity
is severe—i.e., “significantly limits [Pepper’s] ability to
No. 12-2261                                            27

engage in work activity.” Accordingly, the ALJ was
required to discuss “any functional limitations re-
sulting from the obesity” when formulating his RFC
assessment. See id. at *19. We agree with Pepper that
the ALJ did not specifically undertake such an analysis.
We have held, however, that this type of error may be
harmless when the RFC is based on limitations identi-
fied by doctors who specifically noted obesity as a con-
tributing factor to the exacerbation of other impair-
ments. See Prochaska v. Barnhart, 454 F.3d 731, 736-37
(7th Cir. 2006). That is what occurred here.
   The ALJ noted Dr. Kafka’s 2003 observation that
Pepper had decreased range of motion in her lumbar
spine but that Pepper was overweight and it was dif-
ficult to fully evaluate her range of motion. The ALJ
also discussed Dr. Li’s 2004 assessment of Pepper’s active
problems: elevated liver enzymes, hyperlipidemia, hyper-
glycemia, and artificial menopause. Pepper complained
to Dr. Li about weight gain, and each of those conditions
can be aggravated by obesity. Furthermore, the ALJ
described Dr. Putman’s 2006 assessment of Pepper and
her “active problems,” which also included obesity. We
believe these discussions, combined with Pepper’s
failure to specify how her obesity further impaired her
ability to work, demonstrate that the ALJ adequately
considered Pepper’s obesity. See Skarbek v. Barnhart, 390
F.3d 500, 504 (7th Cir. 2004) (concluding that the ALJ’s
failure to explicitly consider the claimant’s obesity was
inconsequential because the claimant did not specify
how his obesity further impaired his ability to work and
the ALJ addressed the limitations suggested by doctors
28                                                No. 12-2261

who otherwise considered the claimant’s weight). Any
error was therefore harmless.


      5. Depression
  Pepper’s other arguments relating to the RFC focus on
the ALJ’s treatment of her depression. Her main conten-
tion is that the ALJ erred by failing to follow the pro-
cedure for evaluating mental limitations described in
20 C.F.R. § 404.1520a, known as the “special technique.”
This argument has some traction.
  The special technique requires the ALJ to first deter-
mine whether a claimant has a medically determinable
mental impairment(s). § 404.1520a(b)(1). This is done
by evaluating the claimant’s “pertinent symptoms, signs,
and laboratory findings.” Id. If the claimant has a
medically determinable medical impairment, the ALJ
must document that finding and rate the degree of
function limitation in four broad “functional areas:”
activities of daily living; social functioning; concentra-
tion, persistence, or pace; and episodes of decompensa-
tion. § 404.1520a(c)(3); Craft v. Astrue, 539 F.3d 668, 674
(7th Cir. 2008). These areas are known as the “B criteria.”
See Craft, 539 F.3d at 674 (citing 20 C.F.R. pt. 404, subpt. P,
app. 1, §§ 12.00 et. seq).
  The first three functional areas are rated on a five-point
scale: none, mild, moderate, marked, and extreme.
§ 404.1520a(c)(4). The final area is rated on a four-point
scale: none, one or two, three, four or more. Id. The
rating assigned to each functional area corresponds to
No. 12-2261                                              29

a determination of severity of mental impairment.
§ 404.1520a(d)(1). If the impairment is considered
severe, the ALJ must determine whether the impairment
meets or is equivalent in severity to a listed mental dis-
order. § 404.1520a(d)(2). If the mental impairment
neither meets nor is equivalent in severity to any
listing, the ALJ will assess the claimant’s RFC.
§ 404.1520a(d)(3). The ALJ must document his use of
the technique, incorporating the relevant findings and
conclusions into the written decision. § 404.1520a(e)(4).
The decision must adequately discuss “the significant
history, including examination and laboratory findings,
and the functional limitations that were considered
in reaching a conclusion about the severity of the [claim-
ant’s] mental impairment(s).” Id. The decision must
include “a specific finding as to the degree of limitation
in each of the functional areas[.]” Id.
  The ALJ did not explicitly apply the special technique
when evaluating Pepper’s depression. This is clear from
the written decision. The Commissioner concedes this
point, instead arguing that Pepper was not harmed by
this omission. Indeed, “[u]nder some circumstances, the
failure to explicitly use the special technique may . . . be
harmless error.” Craft, 539 F.3d at 675. We agree with
the Commissioner.
  At step two, the ALJ made the required severe or
not severe finding, concluding that Pepper’s “mental
impairment of depression” was not severe. He did not,
however, integrate the requisite point scales into his
decision or explicitly refer to the functional areas. None-
30                                               No. 12-2261

theless, we believe the ALJ provided enough informa-
tion to support the “not severe” finding. The ALJ cited
the absence of psychiatric or mental medical treatment
prior to the date last insured, Pepper’s good response
to medication, and the aggravation of her condition by
her responsibilities at home. The record medical evi-
dence supports these assertions. For example, Hyde
stated that Pepper’s depression in 2003 was stable on Paxil.
See Prochaska, 454 F.3d at 737 (“[C]ontrollable conditions
do ‘not entitle one to benefits or boost one’s entitlement
by aggravating another medical condition.’ ” (quoting
Barrett v. Barnhart, 355 F.3d 1065, 1068 (7th Cir. 2004))). In
January 2004, Dr. Li noted Pepper complained of fatigue,
poor memory, poor concentration, irritability, being
tearful, and other symptoms; but her examination re-
vealed no abnormalities in Pepper’s insight or judgment,
orientation, memory or impairment, and mood. In
October 2005, Pepper stated her mood was “fine.” Exami-
nations by Dr. Putman in April 2006 and Dr. Li in
October 2007 also revealed that Pepper had appropriate
insight, judgment, mood, and affect. Even a May 2007
screening for depression was negative. The ALJ did not
fully comply with the special technique at this juncture,
but substantial evidence supports the ALJ’s conclusion
at step two that Pepper’s mental impairment was not
severe. Pepper was not harmed by the ALJ’s misstep.
  Likewise, as the Commissioner correctly points out,
the ALJ did not stop there when analyzing Pepper’s
depression. After a “not severe” finding at step two, the
special technique requires the ALJ to assess the mental
impairment in conjunction with the individual’s RFC
No. 12-2261                                             31

at step four. See § 404.1520a(d)(3). The ALJ did that here,
concluding that Pepper’s depression did not prevent
her from completing light work. He cited Hyde’s 2003
examination and Pepper’s follow up with Dr. Li in 2004.
He also referred to Pepper declining medication and
counseling at her appointment with Dr. Goodner in
August 2005 and failing to undergo significant depres-
sion treatment during the relevant claim period. In addi-
tion, the ALJ discussed information regarding Pepper’s
mental state outside of the specific paragraph ad-
dressing Pepper’s depression medical records—Dr. Kafka’s
opinion that Pepper had “low self-esteem” in 2003,
Dr. Putman’s depression note in 2006, and Pepper’s
testimony regarding her mental state. Again, the ALJ
did not make explicit findings referencing the four func-
tional areas, but a plain reading of the ALJ’s written
decision demonstrates the ALJ generally discussed
(1) Pepper’s daily activities; (2) Pepper’s mental state
when around people; (3) Pepper’s difficulty focusing
when completing housework; and (4) the lack of evi-
dence of any specific, periodic episodes of decompensa-
tion (i.e., a period of exasperated symptoms). In doing
so, it is apparent the ALJ considered all the relevant
information and factors required. See § 404.1520a(c)(1).
Substantial evidence supports the ALJ’s mental impair-
ment finding at step four as well.
  The ALJ’s application of the special technique is not a
model for compliance, but we will not remand a case
for further specification when we are convinced that the
ALJ will reach the same result. See McKinzey, 641 F.3d
at 892. We believe that would occur in this case. The
32                                              No. 12-2261

ALJ’s failure to explicitly apply the special technique
was harmless.
  For completeness, we briefly address Pepper’s unde-
veloped arguments that the ALJ erred by (1) using
his “hunches” to reach his conclusion that Pepper’s
depression was not severe; (2) failing to inquire as to
why Pepper did not obtain treatment for her depres-
sion prior to her date last insured; and (3) ignoring the
evidence of a depression diagnosis and treatment prior
to Pepper’s date last insured, which is corroborated by
evidence that post-dates Pepper’s date last insured.
  First, we have already concluded that substantial evi-
dence supports the ALJ’s determination that Pepper’s
depression did not prevent her from performing light
work; we do not see how the ALJ was “playing doctor,”
as Pepper insinuates. Cf. Myles v. Astrue, 582 F.3d 672, 677
(7th Cir. 2009). Next, why a claimant failed to undergo
treatment is one factor to consider when assessing an
impairment, but the burden was on Pepper to explain
why she was disabled as a result of her depression. See
Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004) (citing
20 C.F.R. § 404.1512(c); Bowen v. Yuckert, 482 U.S. 137, 146
n.5 (1987)). Pepper failed to satisfy her burden. This is
especially true considering Pepper was represented by
counsel throughout the pendency of the proceedings. See
Skinner v. Astrue, 478 F.3d 836, 842 (7th Cir. 2007) (ex-
plaining that “a claimant represented by counsel is pre-
sumed to have made his best case before the ALJ”).
Lastly, as our previous discussion shows, we do not
believe the ALJ ignored any pertinent information.
No. 12-2261                                               33

  B. Credibility Determination
  Pepper’s final argument is that the ALJ’s credibility
determination must be overturned. An ALJ’s credibility
determination may be overturned only if it is “patently
wrong.” Craft, 539 F.3d at 678. However, an ALJ must
adequately explain his credibility finding by discussing
specific reasons supported by the record. Terry v. Astrue,
580 F.3d 471, 477 (7th Cir. 2009). A failure to do so
could also be grounds for reversal. See Bjornson v.
Astrue, 671 F.3d 640, 649 (7th Cir. 2012).
  Pepper contends the ALJ’s explanation as to why he
found Pepper’s statements “not credible” was inade-
quate because the ALJ used boilerplate language in his
opinion and, therefore, failed to provide a reasonable
basis for his determination. The ALJ stated in part,
    After careful consideration of the evidence, the un-
    dersigned finds that the claimant’s medically deter-
    minable impairments could reasonably be expected
    to cause the alleged symptoms; however, the claim-
    ant’s statements concerning the intensity, persist-
    ence, and limiting effects of these symptoms are not
    credible to the extent they are inconsistent with
    the above functional capacity assessment.
   We acknowledge this is the same language we have
repeatedly described as “meaningless boilerplate” be-
cause it fails to link the conclusory statements made
with objective evidence in the record. See, e.g., id. at 645.
It does not explain, or direct a reviewing court to, what
the ALJ relied on when making his determination.
Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010). However,
34                                              No. 12-2261

the simple fact that an ALJ used boilerplate language
does not automatically undermine or discredit the ALJ’s
ultimate conclusion if he otherwise points to information
that justifies his credibility determination. See Shideler,
688 F.3d at 311-12; see also Getch v. Astrue, 539 F.3d 473,
483 (7th Cir. 2008) (“Reviewing courts . . . should rarely
disturb an ALJ’s credibility determination, unless that
finding is unreasonable or unsupported.”). The ALJ
did that here.
  Immediately following the use of boilerplate, the ALJ
provided a paragraph discussing Pepper’s testimony in
conjunction with the RFC statement. The ALJ acknowl-
edged Pepper’s ability to lift, stand, sit, and walk and
how “each falls within the category of light work.” The
ALJ then described Pepper’s testimony regarding her
daily activities, which was corroborated by her husband,
and the pain and symptoms exacerbated when Pepper
sits or stands for extended periods of time or engages
in “excessive bending.” See Jelinek v. Astrue, 662 F.3d 805,
812 (7th Cir. 2011) (“An ALJ may consider a claimant’s
daily activities when assessing credibility, but ALJs must
explain perceived inconsistencies between a claimant’s
activities and the medical evidence.”) (internal citation
omitted). He noted that Pepper’s RFC did not require
either. See S.S.R. 83-14, 1983 SSR LEXIS 33, at *6-7
(“[T]o perform substantially all of the exertional require-
ments of most sedentary and light jobs, a person would
not need to crouch and would need to stoop only oc-
casionally (from very little up to one-third of the time,
depending on that particular job).”). The ALJ also dis-
cussed Pepper’s testimony that her medication was
No. 12-2261                                            35

“somewhat effective” and she could maintain her ability
to carry out daily activities by stretching and com-
pleting physical therapy exercises. Lastly, the ALJ ex-
plained how the only medical opinions regarding
Pepper’s ability to work prior to her date last in-
sured were from state agency medical consultants after
that date had passed. None of them opined that Pepper
was disabled prior to her date last insured.
  These references allow us to sufficiently examine what
the ALJ relied on when concluding Pepper was not
fully credible. See Prochaska, 454 F.3d at 738 (concluding
that the ALJ appropriately considered diverse factors in
his credibility determination, including the claimant’s
hearing testimony and the objective medical records,
even though all the claimant’s allegations were not dis-
cussed in the ALJ’s written opinion). As we previously
explained, Pepper testified to engaging in numerous
activities throughout the course of an ordinary day that
involved focused thinking and physical activity (e.g.,
driving at least 40 minutes to see her mom, reading papers
and magazines, talking on the phone with insurance
companies, shopping, and preparing meals). This testi-
mony is in direct contrast to Pepper’s repeated asser-
tion that she could not engage in any of the activities
required by her former employment, including sitting,
standing, or concentrating. Furthermore, even some of
the doctors who examined Pepper were confused as to
why the medical examinations did not reveal the source
of Pepper’s symptoms. For example, Pepper argues that
her neck pain and limited range of motion hindered
her ability to work, but Dr. Goodner stated, “[Pepper’s
36                                               No. 12-2261

symptoms] almost strike[] me as deliberate.” (Only her
cousin, Dr. Kafka, in 2003 affirmatively said there “ap-
pears to be no symptom magnification.”) And the med-
ical records likewise do not support Pepper’s testimony
regarding the frequency or effects of her migraines
or fainting episodes, which seemed to form the basis
for the VE’s “no work” determination. See Sienkiewicz
v. Barnhart, 409 F.3d 798, 804 (7th Cir. 2005) (“[A] discrep-
ancy between the degree of pain claimed by the ap-
plicant and that suggested by medical records is proba-
tive of exaggeration.”).
  The ALJ concluded that, taken together, the amount
of daily activities Pepper performed, the level of exer-
tion necessary to engage in those types of activities,
and the numerous notations in Pepper’s medical records
regarding her ability to engage in activities of daily living
undermined Pepper’s credibility when describing her
subjective complaints of pain and disability. These are
exactly the type of factors the ALJ was required to con-
sider. See S.S.R. 96-7p, 1996 SSR LEXIS 4, at *7-8. It is true
the ALJ could have been more specific as to which
physical and mental impairments and symptoms he
thought were exaggerated, as opposed to generally refer-
encing large-scale portions of Pepper’s daily-activity
testimony, but that fact does not change the result
here. The ALJ’s explanation was sufficient to reasonably
conclude that Pepper exaggerated the effects of her im-
pairments. It also was not “patently wrong.”
  We find no errors in the ALJ’s credibility determination.
No. 12-2261                                        37

                 III. CONCLUSION
  We acknowledge that Pepper’s condition may have
worsened since December 31, 2007, but the Social
Security regulations require a “disability” finding
before a claimant’s date last insured. For the reasons
discussed above, we A FFIRM the judgment of the dis-
trict court and the ALJ’s denial of benefits.




                        4-4-13